Name: Commission Regulation (EC) No 1275/1999 of 17 June 1999 fixing for the 1999/2000 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  prices;  plant product
 Date Published: nan

 Avis juridique important|31999R1275Commission Regulation (EC) No 1275/1999 of 17 June 1999 fixing for the 1999/2000 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice Official Journal L 151 , 18/06/1999 P. 0019 - 0019COMMISSION REGULATION (EC) No 1275/1999of 17 June 1999fixing for the 1999/2000 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juiceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2199/97(2), and in particular Articles 3(3) and 4(9) thereof,(1) Whereas the minimum price and the production aid for the 1999/2000 marketing year should be fixed on the basis of Articles 3 and 4 of Regulation (EC) No 2201/96 taking account of the guarantee threshold introduced by Article 5 of that Regulation above which the aid is reduced;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year:(a) the minimum price referred to in Aricle 3 of Regulation (EC) No 2201/96 shall be EUR 28,368 per 100 kg net from the producer for peaches intended for the production of peaches in syrup and/or natural fruit juice;(b) the production aid referred to in Article 4 of that Regulation shall be EUR 6,103 per 100 kg net for peaches in syrup and/or natural fruit juice.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 15 June 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.